Citation Nr: 1624830	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an increased disability rating for service-connected schizophrenia, currently rated as 50 percent disabling.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to March 1983 with the United States Navy.  He also served with the Army National Guard from May 1984 to May 1991.

These matters comes before the Board of Veterans' Appeals (Board) from April 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral hearing loss and an increased disability rating for service-connected paranoid schizophrenia, respectively.

In November 2012, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for additional development which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim for the veteran's service-connected paranoid schizophrenia is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for left ear hearing loss; for an increased disability rating for service-connected schizophrenia, currently rated as 50 percent disabling; and for a total rating for compensation purposes based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Audiometric testing results on the April 1978 Report of Medical Examination for entrance onto active duty showed that hearing acuity in the right ear was normal.

2.  Audiometric testing results on the February 1983 Report of Medical Examination for separation from active duty showed high frequency hearing loss in the right ear.

3.  The veteran has current sensorineural hearing loss in the right ear which meets the requirements of a current hearing loss "disability" under section 3.385 of VA regulations for the purposes of service connection.


CONCLUSION OF LAW

The current sensorineural hearing loss in the right ear was incurred in active duty.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for sensorineural hearing loss in the right ear which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the veteran was afforded a VA Audio examination in June 2013.  The VA examiner diagnosed sensorineural hearing loss in the right ear.  In addition, the examination report shows that audiometric testing results demonstrated that the requirements for a current hearing loss "disability" for service connection purposes as defined under section 3.385 of VA regulations were met.  Specifically, pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
40
50
LEFT






Because the requirements under section 3.385 for a current disability have been met, the remaining question is whether sensorineural hearing loss had its onset in active service or is otherwise the result of a disease or injury incurred in active service.

In this regard, service treatment records include audiometric testing results on the April 1978 Report of Medical Examination for entrance onto active duty which showed that hearing acuity in the right ear was normal.  Pure tone thresholds, in decibels, for the right ear were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT






A pure tone threshold of "5" was also noted at 6000 Hertz.  Hensley, 5 Vet. App. at 157 (threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

On February 1982 audiometric testing in service, pure tone thresholds, in decibels,

for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
15
15
LEFT






A pure tone threshold of "20" was also noted at 6000 Hertz.  

The February 1982 audiogram graph included a stamp that read, "[S]ignificant threshold shift 15dB."  Although this stamp may have applied to findings for the left ear on this audiogram as compared to the audiometric results for the left ear noted on the April 1978 entrance examination, there was also a 15 dB (decibel) threshold shift in the right ear at 6000 Hertz, as that threshold shifted from "5" to "20".  The next day, the veteran was seen with complaints of a cold and pain in the left ear.  On examination, a perforation of the left ear was noted and a handwritten note appears to say there was a "distorted" right ear.  The impression was perforated tympanic membrane.  In July 1982, the veteran was seen again with complaints of a left ear problem.  Physical examination revealed bilateral retracted tympanic membranes and serous otitis media (SOM) of the left ear (AD).  The impression was serous otitis media.

Audiometric testing results on the February 1983 Report of Medical Examination for separation from active duty showed high frequency hearing loss in the right ear.  Specifically, pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT






A pure tone threshold of "30" was also noted at 6000 Hertz.  The examiner circled this "30" and noted "high frequency h[ea]r[in]g loss AD (right ear)-NCD" ("not considered disqualifying" for separation from active duty).
Audiometric results from testing done in May 1984 and May 1988 during the veteran's service in the Army National Guard show varying pure tone thresholds.  The audiometric results most inconsistent with other results are those shown on the May 1984 enlistment examination report which showed normal hearing bilaterally, whereas other test results had shown hearing loss especially in the left ear.

On the June 2013 VA examination report, the examiner was asked whether the current hearing loss is "at least as likely as not (50% probability or greater) caused by or a result of an event in military service?"  The examiner answered "no" with regard to the right ear.  As a rationale for this conclusion, the examiner stated that the April 1978 examination showed normal hearing in the right ear and that testing at discharge showed a mild hearing loss at 6000 Hertz.  The examiner also noted that "records within the file document treatment for otitis media and otitis externa.  These conditions may skew audiometric results."

In addition, the examiner noted, "Initial claim dated 10/30/95 records hearing loss bilaterally at 8000 Hz; thresholds are otherwise clinically normal."  With regard to this, the Board notes that the veteran made a claim for service connection for tinnitus in July 1995, although not for hearing loss.  He most likely did have audiometric testing at that time, although the actual audiogram results are not in the electronic claims file (VBMS) to which the Board has access.  Although the examiner and the staff of the Veterans Benefits Administration (VBA) have access to all electronic medical records pertaining to a veteran, the Board does not.  Instead, if the Board is on notice of medical records that may be relevant to a claim on appeal, the Board must remand a case to the RO and request that the RO "move" specific medical records from the electronic files or databases where they are kept (systems known as CAPRI and VISTA, for example) into another electronic database called VBMS in order that the Board may review those medical records.  Although the actual audiogram results from October 30, 1995, are not in VBMS, the Board notes that there is a letter, dated in January 1997, from VA Audiology and Speech Pathology Service, in which an audiologist reviewing the October 10, 1995, audiogram stated, "Except for a moderately elevated air conduction threshold at 8000 Hz for the right ear, his hearing was normal." 

For the reasons noted below, the Board has decided not to remand the claim for service connection for hearing loss of the right ear to obtain the October 1995 audiogram report which the June 2013 examiner mentioned in her report and which the VA audiologist reviewed in his January 1997 letter.  The Board does note, however, that in the report of a November 1995 VA Audio-Ear Disease examination, the examiner noted that Diagnostic/Clinical Tests at that time included, "Audiogram which shows bilateral high frequency sensory neural hearing loss."  Although the hearing loss may have been only at 8000 Hertz, as the January 1997 VA audiologist and June 2013 VA examiner stated, for the purpose of this claim, it is sufficient that high frequency hearing loss in the right ear continued to be shown in 1995, as it had been in service and as it is today.

With regard to the June 2013 examiner's etiology opinion regarding right ear hearing loss, the only question asked was whether current hearing loss was likely caused by an event in military service.  The examiner was not asked whether right ear hearing loss had its onset in or began in service.  If a disease is shown to have had its onset or inception "coincident with service", it is not necessary to pinpoint a specific cause for the disease.  38 C.F.R. § 3.303(a) ("Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular . . . disease resulting in disability was incurred coincident with service in the Armed Forces . . . .  This may be accomplished by affirmatively showing inception . . . during service . . . .").  

In this case, the service treatment records show that the veteran entered service in 1978 with normal hearing acuity in the right ear and that he separated from service in 1983 with a mild high frequency hearing loss in the right ear.  The mild hearing loss at separation was specifically noted by the examiner at that time and not just shown on the audiogram.  The June 2013 VA examiner noted the hearing loss at separation as well based on her review of the service treatment records.  Although there were some other factors, such as treatment in 1982 for tympanic membrane perforation and for serous otitis media, the latter which appeared to affect only the left ear, and varying pure tone thresholds shown in the Army National Guard records after active duty, the Board finds that the most persuasive evidence in this case relevant to service connection for right ear hearing loss is that the veteran entered active duty with normal hearing in the right ear and separated from active duty with a mild high frequency hearing loss.  There was no indication on the February 1983 separation examination report that the veteran had serous otitis media or any other ear condition at that time that may have skewed the audiometric results.  High frequency sensorineural hearing loss was again the diagnosis on VA examination in November 1995, and the veteran has a sensorineural hearing loss disability in the right ear currently.  38 C.F.R. § 3.385.  Accordingly, the Board concludes that the preponderance of the evidence in this case shows that current sensorineural hearing loss in the right ear had its onset or "inception" in, and therefore was incurred in, active duty.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Because the evidence preponderates in favor of the claim, the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for sensorineural hearing loss in the right ear is granted.


REMAND

Reasons for Remand: To obtain updated treatment records, schedule a VA examination, and obtain an addendum etiology opinion.

The veteran seeks service connection for hearing loss in the left ear.  A hearing defect of the left ear was noted at entrance to his period of active service; therefore he is not presumed sound as to left ear hearing loss, and his claim is one for aggravation of a preexisting hearing loss.  An etiology opinion was obtained in June 2013.  However, this opinion is inadequate for rating purposes because the examiner attributed fluctuation in audiometric testing results in service and after service in the Army National Guard to middle ear pathology such as otitis media and therefore concluded that left ear hearing loss was not aggravated during service.  However, the Board notes that ear pathology was noted only in February and July 1982, not at entrance to service in April 1978 or on separation from active service in February 1983 or contemporaneously with the Army National Guard audiometric testing in May 1984 and May 1988.  Accordingly, a remand is necessary to obtain an etiology opinion addressing whether the veteran's left ear hearing loss was aggravated during his period of service.  

Regarding entitlement to an increased rating for schizophrenia, the Board observes that the most recent VA examination was conducted in November 2009.  Subsequent to that examination, the veteran indicated in his VA Form 9, substantive appeal, that he had been hospitalized.  It is unclear whether the veteran was indicating that he had been recently hospitalized due to his paranoid schizophrenia or whether he was referring to a past hospitalization.  Further, during the pendency of the claim the veteran has had periods of employability and unemployability, and a period where he went on a spending spree and incurred substantial amounts of debt.  See generally, VA treatment records, March 2011 (new vehicles), August 2012 (credit card debt).  Given the passage of time and the indication that the veteran's paranoid schizophrenia has fluctuated if not worsened since the November 2009 examination, the Board finds that a remand is necessary to determine the current severity of the disorder, to include determining whether the veteran has been hospitalized for this disorder during the pendency of the claim.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In March 2016, the veteran's representative indicated that the veteran is unable to be gainfully employed due to his paranoid schizophrenia.  Further, the November 2009 VA examiner indicated that the paranoid schizophrenia limited the veteran's vocational ability.  Based on the foregoing, the Board finds that the issue of TDIU has been raised by the record and must be remanded for additional development and consideration. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file on VBMS updated VA treatment records, if any.  

2. Send the veteran notice of the criteria necessary to substantiate a claim for entitlement to a TDIU, to include on a schedular and an extraschedular basis as per 38 C.F.R. §§ 4.16(a), (b).  Include a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the veteran to complete the form and return it to the AOJ.

3. Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to include collecting and verifying information concerning the veteran's complete educational and occupational history.  In so doing, the AOJ should consider whether to obtain additional medical evidence or a medical opinion on this issue.

4. Ask the June 2013 VA audiologist, or another qualified examiner, to provide an addendum opinion addressing whether the left ear hearing loss, noted on the April 1978 entrance examination, was aggravated during service.  The examiner must be provided access to the veteran's electronic claims file on Virtual VA and VBMS.  

After review of the claims file, the examiner must opine whether the left ear hearing loss noted at entry to service was aggravated during service or his period with the National Guard.

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with a return to the baseline level of disability.

In providing these opinions, the examiner must consider the veteran's report of exposure to noise while serving as a jet engine service technician and system organizational maintenance technician during active service and noise exposure while serving in the infantry with the National Guard.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If any opinion and supporting rationale cannot be provided without resorting to speculation, please state the reason why speculation would be required (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

If the opinion cannot be provided without examining the veteran, an examination must be scheduled.
5. Schedule the veteran for a VA mental health examination to determine the current severity of his paranoid schizophrenia.  The examiner must be provided access to the veteran's electronic claims file on Virtual VA and VBMS.

All tests and studies deemed necessary by the examiner should be conducted to obtain, as accurately as possible, a picture of the nature and extent of the veteran's paranoid schizophrenia.  The examiner should report all objective signs and symptoms of the disorder.

The examiner is asked to comment on the functional impairment resulting from the service-connected paranoid schizophrenia as it may affect his ability to function and perform tasks in an occupational setting.

6. Then, readjudicate the veteran's claims on appeal.  If the benefits sought on appeal remain denied, the veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


